226 Ga. 619 (1970)
176 S.E.2d 711
TEPPENPAW
v.
BLALOCK.
25831.
Supreme Court of Georgia.
Argued June 8, 1970.
Decided July 9, 1970.
Rehearing Denied July 28, 1970.
Scott & Alexander, Guy B. Scott, Jr., for appellant.
Telford, Wayne & Stewart, G. Douglas Stewart, for appellee.
MOBLEY, Presiding Justice.
This case is here on grant of certiorari to the Court of Appeals. That court dismissed the case because the appeal was from a verdict. After further study and consideration, we are of the opinion that the case is controlled by the full-bench decision of this court in Davis v. Davis, 224 Ga. 740 (164 SE2d 816). All the members of this court do not agree that the judgment in the Davis case is incorrect. Thus we are bound by that decision and must affirm the judgment of the Court of Appeals.
Judgment affirmed. All the Justices concur.